Citation Nr: 1708946	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

The record reflects that the Veteran receives private treatment for his heart at the Cardiovascular Group facility.  Although records through November 2008 and records from March 2012 to November 2013 have been associated with the claims file, it appears that additional records remain outstanding from this facility.  Thus, they must be sought on remand.

Additionally, the Veteran testified during his August 2016 Board hearing that his condition had worsened since his December 2010 QTC physical examination.  In light of that assertion, he should be afforded a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Also, in light of the current evidence of record and the additional treatment records that may be received, the Board finds that a retrospective opinion regarding the severity of the Veteran's heart disease since December 2009 would aid in adjudication of the claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After receiving the Veteran's authorization, obtain and associate with the claims file all outstanding private treatment records from the Cardiovascular Group, to specifically include records dating from November 2008 through November 2012 and from November 2013 to the present.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative.

2.  After all records have been associated with the claims file, schedule the Veteran for a VA heart examination to determine the severity of the Veteran's ischemic heart disease with respect to the relevant rating criteria.  The claims file should be made available to and reviewed by the examiner.  The examination should include all tests deemed necessary.  If any tests are deemed unnecessary or are medically contraindicated, the examiner should state such.

Following review of the claims file and examination of the Veteran, the examiner should:

a)  address the Veteran's current METs workload that results in dyspnea, fatigue, angina, dizziness, or syncope.  If there is left ventricular dysfunction please provide the ejection fraction.

b)  provide a retrospective medical opinion regarding the severity of the Veteran's ischemic heart disease throughout the time period of the claim (since December 2009), specifically estimating the point in time, if any, that the Veteran's METs workload would have been 3 or under, or would have resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Please also attempt to  estimate the Veteran's ejection fraction since December 2009 if there existed left ventricular dysfunction. 

Please provide a robust rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




